UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4855



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


TERRELL DEON HAGOOD,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:06-cr-01263-HMH)


Submitted:   May 29, 2008                     Decided:   June 3, 2008


Before TRAXLER, GREGORY and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.    Max B. Cauthen, III, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terrell Deon Hagood appeals from his conviction and 210-

month sentence imposed following his guilty plea to being in

possession of a firearm after previously having been convicted of

a felony offense.    Hagood’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there are

no meritorious issues for appeal, but addressing the reasonableness

of the sentence.     Hagood was advised of his right to file a pro se

supplemental brief, but has declined to do so.          Our review of the

record   discloses   no   reversible   error;    accordingly,     we    affirm

Hagood’s conviction and sentence.

            We find that Hagood’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.     Hagood was properly advised of his rights, the

elements of the offense charged, and the mandatory minimum and

maximum sentences for the offense.       The court also determined that

there was an independent factual basis for the plea and that the

plea was not coerced or influenced by any promises.               See United

States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).               We find

that the plea was valid.

            Appellate courts review sentences imposed by district

courts   for   reasonableness,   applying       an   abuse   of   discretion

standard.    Gall v. United States, 128 S. Ct. 586, 597 (2007); see

also United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).


                                 - 2 -
When sentencing a defendant, a district court must: (1) properly

calculate   the     guideline    range;    (2)     treat   the   guidelines    as

advisory; (3) consider the factors set out in 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2007); and (4) explain its reasons for selecting

a sentence.       Pauley, 511 F.3d at 473.          While the district court

must   consider    the   various   §    3553(a)    factors    and   explain    its

sentence, it need not explicitly reference § 3553 or discuss every

factor on the record.      United States v. Johnson, 445 F.3d 339, 345

(4th Cir. 2006).      In the Fourth Circuit, “[a] sentence within the

proper Sentencing Guidelines range is presumptively reasonable.”

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007); see also

Rita v. United States, 127 S. Ct. 2456, 2462-69 (2007) (upholding

application of rebuttable presumption of correctness of within-

guideline sentence).          This presumption can only be rebutted by

showing that the sentence is unreasonable when measured against the

§ 3553(a) factors.       United States v. Montes-Pineda, 445 F.3d 375,

379 (4th Cir. 2006).

            The    district    court    followed    the    necessary   steps    in

sentencing Hagood, and we find no abuse of discretion in its

sentence of 210 months of imprisonment.                We have reviewed the

record in this case in accordance with Anders and have found no

meritorious issues for appeal.                 We therefore affirm Hagood’s

conviction and sentence.        This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court


                                       - 3 -
of the United States for further review.    If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 4 -